[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              Aug. 10, 2009
                           No. 08-14718                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                       Agency Nos. A97-937-342
                            A97-937-319

ALFREDO FELIPE CORTES,
YTALA ADELA VILLAFUERTE,
CARLOS XAVIER CORTES,
MAYRA ALEJANDRA CORTES,
ANA GABRIELA CORTES,

                                                                   Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (August 10, 2009)

Before EDMONDSON, HULL and ANDERSON, Circuit Judges.
PER CURIAM:

           Alfredo Felipe Cortes, a native and citizen of Peru, petitions for review of

the Board of Immigration Appeals’ (“BIA”) denial of his motion for

reconsideration.* The BIA previously had dismissed Cortes’s appeal of the

immigration judge’s (“IJ”) decision denying asylum, withholding of removal, and

relief under the U.N. Convention Against Torture. No reversible error has been

shown; we deny the petition.

       We review the BIA’s denial of a motion to reconsider for an abuse of

discretion. Calle v. U.S. Attorney Gen., 504 F.3d 1324, 1328 (11th Cir. 2007).

Appellate review of the denial of discretionary relief “is limited to determining

whether there has been an exercise of administrative discretion and whether the

[manner] of exercise has been arbitrary or capricious.” See Garcia-Mir v. Smith,

766 F.2d 1478, 1490 (11th Cir. 1985) (internal quotation omitted) (in the context

of a motion to reopen). A motion to reconsider shall specify “the errors of fact or

law” in the previous order and “shall be supported by pertinent authority.” 8

C.F.R. § 1003.2(b)(1).

       Cortes, a retired colonel in the Peruvian Air Force, sought asylum based on

the alleged persecution he suffered at the hands of the Shining Path guerilla.



       *
        Cortes’s wife and three children are derivatives on his asylum application; so, our
decision about Cortes also applies to them.
                                                 2
Among other things, he alleged that (1) in 1990, he helped aid in the military

rescue mission of his great-aunt, who was a political activist opposed to the

Shining Path; (2) because he helped in his great-aunt’s rescue mission, the Shining

Path placed his name on an assassination list; (3) in 1996, his great-aunt was

assassinated by the Shining Path; (4) he received several telephonic threats from

the Shining Path in 1990, 1996, 2002, and 2003; and (5) in April 2003, while he

was driving with his wife and daughter, five men who Cortes believed to be from

the Shining Path tried to intercept his vehicle and made what he characterized as an

unsuccessful attempt on his life. The BIA affirmed the IJ’s denial of relief because

the incidents alleged by Cortes did not constitute past persecution.

      In his motion for reconsideration of the BIA’s order, Cortes argued that the

BIA did not consider the alleged events in the aggregate and incorrectly applied

prior precedent about what constitutes past persecution. The BIA denied the

motion, concluding that Cortes failed to identify a material error of fact or law in

its prior decision. The BIA distinguished the cases cited by Cortes in support of

his argument that the BIA did not correctly apply precedent. On appeal, Cortes

argues that the BIA abused its discretion in denying reconsideration because it

failed to weigh properly the facts of his case as a whole and failed to apply

properly case precedent.

      We see no abuse of discretion on this record. To the extent that Cortes
                                           3
argued in his reconsideration motion that the BIA should have weighed certain

facts differently than it did, he only reargued facts that the BIA already had

considered. This argument is insufficient to support a motion to reconsider. See

Calle, 504 F.3d at 1329 (a motion that merely reargues facts that were presented

previously to the BIA is insufficient to show factual error).

      And Cortes established no legal error by the BIA. That the BIA considered

the events cumulatively -- as required by precedent -- is clear from its order

affirming the denial of relief. See Ruiz v. Gonzales, 479 F.3d 762, 766 (11th Cir.

2007). And in denying reconsideration, the BIA concluded correctly that Cortes’s

case did not involve the extreme incidents of a shooting, a mock shooting coupled

with a severe beating, repeated physical assaults, and kidnaping coupled with

repeated minor assaults like the cases cited by Cortes in his reconsideration

motion. See, e.g., Mejia v. U.S. Attorney Gen., 498 F.3d 1253, 1257-58 (11th Cir.

2007) (petitioner established past persecution when he proved that he repeatedly

had been threatened over 18 months and physically attacked twice); Sanchez

Jiminez v. U.S. Attorney Gen., 492 F.3d 1223, 1233 (11th Cir. 2007)

(“intentionally being shot at in a moving car” because of a protected ground

constitutes persecution). As the BIA noted, Cortes never was physically harmed or

detained by the Shining Path in Peru.

      The BIA abused no discretion in denying Cortes’s motion to reconsider
                                           4
because Cortes failed to allege sufficient errors of fact or law to support his

motion.

      AFFIRMED.




                                           5